Judgment of resentence, Supreme Court, New York County (John Cataldo, J.), rendered February 10, 2006, resentencing defendant, upon his conviction, after a jury trial, of criminal sale of a controlled substance in the third degree, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant, who was originally sentenced to a term of 8V2 to 17 years, was resentenced after this court remanded for a proper presentence report (24 AD3d 261 [2005], lv denied 6 NY3d 809 [2006]). We perceive no basis for a further reduction of sentence as a matter of discretion in the interest of justice. Defendant’s arguments for a reduced penalty under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Tom, J.P., Williams, Buckley, Gonzalez and Sweeny, JJ.